Ilslbx, J.
This was a proceeding via execuliva, sued out of the Second District Court of New Orleans by the plaintiff against the defendant, to recover the amount of two mortgage notes.
The defendant filed an opposition to restrain proceedings under the order, because, time having been'granted to the debtor by the creditor, they were premature.
An injunction issued as prayed for.
Judgment was rendered on a rule taken by the plaintiff on the defendant to show cause why the injunction should not be dissolved, making the said rule absolute, dismissing the injunction, and ordering the seizure and sale against the hypothecated property to be proceeded with according to law.
No evidence whatever was adduced by the defendant and appellant to sustain his opposition, and we see no error whatever in the judgment of the court below.
It is therefore ordered, adjudged and decreed, that the judgment of the court below be affirmed, and the appellant pay the costs of this appeal.